Title: To George Washington from Henry Emanuel Lutterloh, 3 January 1787
From: Lutterloh, Henry Emanuel
To: Washington, George



Sir!
at Wilmington in North Carolina Janry 3d 1787

Your Excellency will be pleased to excuse the Liberty of addressing myself to You, with a Proposition for a Delivery of Several Hundred German Famelies to settle those large Tracts of Your Own, or any other Virginia Gentlemens Estates, Who may Chuse to be Subscribers, to the Plan—Your Excellys former Publications to encourage Settlers to come, and the late Act passed by Your Assembly, to Stop all future Importations of Negroes, are My Motives, for offering my Service. My being a German, and well-acquainted with all the different Principalities, Their Law’s, and the only Way in which a Native is able to get Usefull people out; as also having the Honour to be Known to Your Excell. creates an Earnest Wish to serve the State of Virginia

—It needs no long Explination to Shew, that Such a Rich and large State, Must want an encrease of Settlers and Working hands; That the Germans have Evinced their Superiority in cultivating Tracts, Pensilvania alone proves; and that State, owes its Wealth to them. It is also certain, that white people can Work in hot Climaths, and Their being Settled upon large Tracts will make the Proprietors richer, than by an Equal Numbers of Blacks; and with less expences—By my Plan, at large, I mean to procure Good families, not only for Settling Farms, but also Manufactores, Men who understand Working in the Mines of all Oars [ores], Canall pickers, and able Workmen, &ca. If your Excelly should wish to be acquainted with the Plan, and would honour it with your Protection in Virginia! I will upon the receipt of Your Answer, wait upon you, to convince you more fully, of its Utility, as also to have the great happiness of Assuring you, of my Most profountest Respects, in which I have the Honour to be Yr Excely Most obedt honest Sert

Henry Emanuel Lutterloh

